Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed February 18, 2020.  Claims 3, 5, 8, 9, 11, 13-19, 21-24, 31, 32 and 34 have been amended.
Claims 1-36 are pending in the present application.
Claims 1-36 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed July 15, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed July 13, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed June 24, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Drawings
The Drawings filed November 26, 2019 are acknowledged and have been accepted by the Examiner.


Specification
The specification is objected to because the structural representations of imetelstat and imetelstat sodium at pages 17 and 18 should be accompanied by a SEQ ID NO. That is, “SEQ ID NO: 1” should be inserted immediately below the chemical structure depicted in each paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-36 are indefinite because the term, “hTERT” is not clearly defined.  Since abbreviations often have more than one meaning, it is suggested that inserting the full name of the human telomerase reverse transcriptase would be appropriate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7, 8, 12-16, 19, 20, 22, 23-27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al. (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages) in view of Mosoyan et al. (Leukemia, 2017, 31:2458-2467).
The claims are drawn to a method of identifying a subject with myelodysplastic syndrome (MDS) for treatment with a telomerase inhibitor, the method comprising: measuring hTERT expression level in a biological sample obtained from the subject after administration of a telomerase inhibitor; and comparing the hTERT expression level in the biological sample to a baseline hTERT expression level prior to administration of the telomerase inhibitor; wherein a reduction in hTERT expression level in the biological sample identifies a subject who has an increased likelihood of benefiting from treatment with the telomerase inhibitor.
Tefferi taught a method of treating refractory anemia with ring sideroblasts (RARS), which is a myelodysplastic syndrome (MDS), by 2 -hour intravenous infusion of imetelstat (7.5 mg/kg) administered every 4 weeks. Eight patients of nine total patients were transfusion-dependent. Seven patients had received prior treatments, so two of the patients were treatment naïve, and at least one of these was transfusion dependent. See page 1 of 2.
Tefferi does not disclose treatment with a hypomethylating agent, lenalidomide, or both, and is therefore considered to claim methods of treatment in which the patients are naïve to lenalidomide and/or hypomethylating agents.
Tefferi was silent as to measuring hTERT expression.
Mosoyan et al. teach that telomerase is the direct cellular target of imetelstat.  For example, Mosoyan et al. reports that “imetelstat treatment led to a significant decrease in hTERT”, whose protein expression is undetectable at day 11 post-treatment. See page 2461; Figure 4a.  50% reduction in hTERT expression by imetelstat treatment compared to prior to treatment.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted imetelstat sodium for imetelstat in the invention of Tefferi as evidenced by Stuart  et al (WO 2014088785, submitted on the IDS filed June 24, 2021) who taught that either of these equivalent drugs could be used to treat refractory anemia with ringed sideroblasts.  See MPEP 2144.06 and MPEP 2143(I)(B).
One of ordinary skill in the art would have assessed hTERT expression levels prior to and after imetelstat treatment with a reasonable expectation of success in order to determine imetelstat treatment effects, because “a significant decrease in hTERT” was an art-recognized effect of imetelstat treatment as reported by Mosoyan et al., whose Figure 4a suggests a reasonable expectation of success in observing at least 50% reduction in hTERT expression by imetelstat treatment compared to prior to treatment.
One of skill would have had a reasonable expectation of successfully treating a patient requiring transfusions of about 4 units or more for during the 8 weeks prior to the administration of imetelstat because the method succeeded in providing a therapeutic effect in a majority of patients in the study of Tefferi (first full paragraph on page 2).
Regarding those claims that recite particular dosage cycles of imetelstat, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  Also see MPEP 2144.05.  In other words, it is not inventive to discover the optimum or workable ranges by routine experimentation and optimization.      
Accordingly, claims 1, 2, 6, 7, 8, 12-16, 19, 20, 22, 23-27, 29 and 31 taken as a whole would have been prima facie obvious before the effective filing date. 

******
Claims 1, 17, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages) in view of Mosoyan et al. (Leukemia, 2017, 31:2458-2467) and further in view of Patnaik et al (Am. J. Hematol. 90(6): 550-559, 2015).
Tefferi and Mosoyan are relied upon as discussed above.
Tefferi was silent as to whether patients were refractory to erythropoiesis-stimulating agent (ESA) treatment; and was silent as to the IPSS risk level of the patients. 
Patnaik taught that a “low transfusion burden” in RARS was considered to be less than 2 units per month (or less than 4 units per 8 weeks), and that such patients had a higher probability of response to ESA treatment. Absent evidence to the contrary, it would have been obvious to have treated patients with a greater transfusion dependency, and therefore a lower likelihood of response to ESA treatment (ESA refractory), with the method of Tefferi. 
Patnaik taught that RARS is a lower risk myelodysplastic syndrome (Abstract). Patnaik reported that in one study of 48 patients, 10% were IPSS low risk, and 90% were IPSS intermediate 1 risk. See paragraph bridging columns on page 553. 
Tefferi did not indicate that the method was limited to any particular risk stratification, and it appears that most RARS patients are low to intermediate 1 risk on the IPSS scale in view of Patnaik.  Absent evidence to the contrary, it would have been obvious to have treated such patients in the study of Tefferi. One of skill would have had a reasonable expectation of success because Tefferi had already succeeded in providing a therapeutic effect in a majority of patients treated (first full paragraph on page 2).
Accordingly, claims 1, 17, 18 and 28 taken as a whole would have been prima facie obvious before the effective filing date. 


******
Claims 1, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages) in view of Mosoyan et al. (Leukemia, 2017, 31:2458-2467) and further in view of Haase et al. (Blood 110(13):4385-4395, 2007).
Tefferi and Mosoyan are relied upon as discussed above.
Tefferi was silent as to the cytology of the patients, and did not indicate if any patients comprised deletions within 5q.
Haase taught that only about 10% of MDS patients have 5q deletions, and only about 9% of RARS patients have 5q deletions. See second paragraph under Results on page 5386, Table 1 on page 4387, and Table 2 on page 4388. It follows that about 91% of RARS patients are non-del(5q).
In view of the fact that Tefferi was silent as to the cytology of patients, one of skill would assume that patients had not been selected on the basis of any cytological abnormality, and that approximately 91% of the patients of Tefferi were non-del(5q). Since the method of Tefferi provided a therapeutic effect in a majority of patients treated, and since one of skill would have considered that 90% of the patients of Tefferi were non-del(5q), it would have been obvious to one of ordinary skill in the art at the time of the invention to have practiced the invention of Tefferi on RARS patients that were non-del(5q). 
Accordingly, claims 1, 21 and 30 taken as a whole would have been prima facie obvious before the effective filing date. 

******
Claims 1, 3-5, 9-11 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tefferi et al (Blood Cancer Journal (3-2016) 6, e405; doi:10.1038/bcj.2016.13, 2 pages) in view of Mosoyan et al. (Leukemia, 2017, 31:2458-2467) and further in view of Paulsson et al. (Pathol Biol (Paris) 2007; 55: 37-48).
Tefferi and Mosoyan are relied upon as discussed above.
Tefferi was silent as to whether the subject with MDS is diagnosed as having Trisomy 8. 
Paulsson et al. taught Trisomy 8 as the sole chromosomal aberration in MDS.  See Table 2, for example.  
In view of the fact that Tefferi was silent as to diagnosing subjects with Trisomy 8, one of skill would assume that patients of Tefferi were also afflicted with Trisomy 8.  Since the method of Tefferi provided a therapeutic effect in a majority of patients treated, and since one of skill would have considered that some of the patients of Tefferi were also afflicted with Trisomy 8, it would have been obvious to one of ordinary skill in the art at the time of the invention to have practiced the invention of Tefferi with further diagnosing the subject with Trisomy 8. 
Accordingly, claims 1, 3-5, 9-11 and 32-36 taken as a whole would have been prima facie obvious before the effective filing date. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 12-14 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10 and 13-16 of U.S. Patent No. 9,375,485 B2 in view of Mosoyan et al. (Leukemia, 2017, 31:2458-2467).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method claims are encompassed and rendered obvious by the ‘485 patent claims drawn to a method for alleviating at least one symptom associated with myelofibrosis (MF) or myelodysplastic syndrome in an individual in need thereof, the method comprising: administering a clinically effective amount of a telomerase inhibitor to the individual, wherein administration of the telomerase inhibitor alleviates at least one symptom associated with myelofibrosis (MF) or myelodysplastic syndrome, and wherein the telomerase inhibitor is imetelstat. 
U.S. Patent No. 9,375,485 B2 does not disclose treatment with a hypomethylating agent, lenalidomide, or both, and so is considered to claim methods of treatment in which the patients are naïve to lenalidomide and/or hypomethylating agents
U.S. Patent No. 9,375,485 B2 was silent as to measuring hTERT expression.
Mosoyan et al. teach that telomerase is the direct cellular target of imetelstat.  For example, Mosoyan et al. reports that “imetelstat treatment led to a significant decrease in hTERT”, whose protein expression is undetectable at day 11 post-treatment. See page 2461; Figure 4a.  50% reduction in hTERT expression by imetelstat treatment compared to prior to treatment.
One of ordinary skill in the art would have assessed hTERT expression levels prior to and after imetelstat treatment with a reasonable expectation of success in order to determine imetelstat treatment effects, because “a significant decrease in hTERT” was an art-recognized effect of imetelstat treatment as reported by Mosoyan et al., whose Figure 4a suggests a reasonable expectation of success in observing at least 50% reduction in hTERT expression by imetelstat treatment compared to prior to treatment.
The limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
Therefore, the claims of U.S. Patent No. 9,375,485 B2 in view of Mosoyan et al. overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,375,485 is required.   

******
Claims 1-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of copending Application No. 16/047,502 in view of Mosoyan et al. (Leukemia, 2017, 31:2458-2467). 
This is a provisional rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method claims are encompassed and rendered obvious by the copending Application No. 16/047,502 drawn to a method of treating a myelodysplastic syndrome (MDS) in a subject, the method comprising: classifying the subject as being naive to treatment with an agent selected from a hypomethylating agent (HMA), lenalidomide, and combination thereof, selecting the subject for treatment with a telomerase inhibitor because the subject has been classified as being naive to treatment with the agent; and administering an effective amount of the telomerase inhibitor to the subject to treat the myelodysplastic syndrome, and wherein the telomerase inhibitor is imetelstat. 
Copending Application No. 16/047,502 does not disclose treatment with a hypomethylating agent, lenalidomide, or both, and so is considered to claim methods of treatment in which the patients are naïve to lenalidomide and/or hypomethylating agents
Copending Application No. 16/047,502 was silent as to measuring hTERT expression.
Mosoyan et al. teach that telomerase is the direct cellular target of imetelstat.  For example, Mosoyan et al. reports that “imetelstat treatment led to a significant decrease in hTERT”, whose protein expression is undetectable at day 11 post-treatment. See page 2461; Figure 4a.  50% reduction in hTERT expression by imetelstat treatment compared to prior to treatment.
One of ordinary skill in the art would have assessed hTERT expression levels prior to and after imetelstat treatment with a reasonable expectation of success in order to determine imetelstat treatment effects, because “a significant decrease in hTERT” was an art-recognized effect of imetelstat treatment as reported by Mosoyan et al., whose Figure 4a suggests a reasonable expectation of success in observing at least 50% reduction in hTERT expression by imetelstat treatment compared to prior to treatment.
The limitations and structural requirements of the instant claims are provided in the copending Application as certain preferred embodiments.
Therefore, the claims of copending Application No. 16/047,502 in view of Mosoyan et al. overlaps in scope and fully embraces that which is claimed in the instant invention.  
Thus, copending Application No. 16/047,502 in view of Mosoyan et al. rendered obvious instant claims 1-36.

******
Claims 1, 6, 12-14 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13, 14, 16, 20, 28, 29, 49 and 50 of copending Application No. 16/525,026. 
This is a provisional rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant method claims are encompassed and rendered obvious by the copending Application No. 16/525,026 drawn to a method of treating a patient that has myelofibrosis with a telomerase inhibitor, the method comprising administering the telomerase inhibitor to the patient if the patient is determined to have a triple negative status, wherein the triple negative status comprises an absence of a mutation in each of the Janus kinase 2 (JAK2), calreticulin (CALR), and thrombopoietin receptor (MPL) genes, and wherein the telomerase inhibitor is imetelstat. 
The limitations and structural requirements of the instant claims are provided in the copending Application as certain preferred embodiments.
Therefore, the claims of copending Application No. 16/525,026 overlaps in scope and fully embraces that which is claimed in the instant invention.  
Thus, copending Application No. 16/525,026 rendered obvious instant claims 1, 6, 12-14 and 24.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim is generally directed to identifying a subject with myelodysplastic syndrome (MDS) comprising diagnosing the subject with Trisomy 8.  For step 1 of the 101 analysis, the claims recite a series of steps and therefore is a process.  
The Step 2 analysis is a two-part analysis, Step 2A and Step 2B, with the first part Step 2A requiring a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea. 
For Step 2A, prong One of the 101 analysis, the claims are drawn to identifying a subject with myelodysplastic syndrome (MDS) for treatment with a telomerase inhibitor, the method comprising diagnosing the subject with Trisomy 8.  This limitation sets forth a judicial exception because it is a natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo, wherein the relationship is itself a natural process that exists apart from any human action.  For example, the claim recites the natural correlation and association of Trisomy 8 in a subject having MDS. The claims also recite abstract idea of identifying a subject with MDS, which occurs in the mind.  Thus, the claims are directed to at least one exception, which may be termed a law of nature. 
Recent guidance from the Patent Office requires that the judicial exception be evaluated under a second prong (Step 2A, prong Two) to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element that follows the analysis of the data that is first obtained.  The judicial exceptions recited in the claim is not integrated into a practical application because the abstract idea that is performed in the human mind, thus a mental process, is used for another judicial exception, which is the natural law, natural correlation and association of Trisomy 8 in a subject having MDS.  Hence, implementing the mental processes (abstract idea) recited in the instant claims does not integrate the abstract idea into a practical application.  
The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claims is sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  
Further, the step of diagnosing a MDS subject with Trisomy 8 is recited at a high level of generality since the prior art of Paulsson et al. (Pathol Biol (Paris) 2007; 55: 37-48) taught Trisomy 8 as the sole chromosomal aberration in MDS.  See Table 2, for example.  
The claim is not eligible. When viewed as an ordered combination, the claimed limitations are directed to a judicial exception which is not patent-eligible.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. 
In view of the foregoing, it is concluded that claim 35 is not patent eligible under §101.

Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635